Citation Nr: 1337926	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  05-34 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis, and if so, whether service connection is warranted for the claimed disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.

4.  Whether the reduction in the disability rating for service-connected low back strain with osteoarthritis and spondylosis from 40 percent to 20 percent, effective from November 1, 2010 to July 4, 2011, was proper.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to June 1982.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2005 and August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas

The Veteran requested a travel Board hearing in the October 2005 substantive appeal.  The Board received a request to withdraw the Veteran's request to attend a Board hearing in August 2013.  Therefore, the request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2013).

The issues of entitlement to service connection for hepatitis and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Board received notification in August 2013 from the Veteran, through his authorized representative, that requested a withdrawal of the appeal with respect to the issue of whether the reduction in the disability rating for service-connected low back strain with osteoarthritis and spondylosis from 40 percent to 20 percent, effective from November 1, 2010 to July 4, 2011, was proper.

2.  A rating decision dated in May 1991 denied the Veteran's service connection claim for hepatitis and the Veteran did not appeal this decision within the required time period.

3.  Evidence associated with the claims file since the May 1991 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for hepatitis.

4.  The evidence of record is at least in equipoise with respect to whether the Veteran's current major depressive disorder is related to active military service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of whether the reduction in the disability rating for service-connected low back strain with osteoarthritis and spondylosis from 40 percent to 20 percent, effective from November 1, 2010 to July 4, 2011, was proper by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The May 1991 rating decision that denied entitlement to service connection for hepatitis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3.  The evidence received subsequent to the May 1991 rating decision is new and material and the claim of entitlement to service connection for hepatitis is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) and (c) (2013).

4.  Resolving any reasonable doubt in the Veteran's favor, recurrent major depressive disorder was incurred during active military service.  38 U.S.C.A. §§ 1110, 1132 (West 2002); 38 C.F.R. § 3303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, has withdrawn his appeal with respect to whether the reduction in the disability rating for service-connected low back strain with osteoarthritis and spondylosis from 40 percent to 20 percent, effective from November 1, 2010 to July 4, 2011, was proper in an August 2013 letter.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.

II.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Board is granting in full the benefit sought on appeal with respect to the application to reopen the service connection claim for hepatitis and the claim for entitlement to service connection for a major depressive disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  The matter of whether service connection for hepatitis on a de novo basis is warranted is the subject of the remand portion of this action.

III.  New and Material Evidence

A rating decision dated in May 1991 denied the Veteran's claim of entitlement to service connection for hepatitis on the basis that the VA examination revealed no residuals of hepatitis.  The relevant evidence of record at the time of the May 1991 rating decision consisted of service treatment records, a VA examination dated in July 1990 and lay statements by the Veteran.  The Veteran did not submit a notice of disagreement with respect to the May 1991 rating decision.  Therefore, the May 1991 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

VA received the Veteran's service connection claim for hepatitis in September 2004.  The relevant evidence of record received since the May 1991 rating decision includes lay statements from the Veteran, VA treatment records and private treatment records.  The evidence received since the May 1991 rating decision is new in that it was not of record at the time of the May 1991 decision.  A hand written note dated in June 2006 by the Veteran's private physician reveals that the Veteran was found to have chronic hepatitis B infection in May 2006.  This medical evidence is neither cumulative nor redundant of the evidence of record in May 1991 and it raises a reasonable possibility of substantiating the Veteran's claim by addressing a missing element of the claim, i.e., a current diagnosis of the claimed disability.

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Such evidence is so significant that it must be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for hepatitis is reopened.  See 38 C.F.R. § 3.156(a).

IV.  Merits of the Claim for Service Connection

Acquired Psychiatric Disorders Other than PTSD

The Veteran filed a service connection claim for a psychiatric disability to include depression in September 2004.  He contends that he began to have symptoms of his depression during service.  Specifically, the Veteran reported that in July 1977 he was treated at the VA Medical Center in Martinsburg, West Virginia for four weeks and he was diagnosed with a major case of manic depression.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The medical evidence of record shows that the Veteran has a current diagnosis of a major depressive disorder.  See VA treatment records dated in June 2006, January 2011, and February 2011.  The Board observes that a VA examiner in December 2006 diagnosed the Veteran with a bipolar disorder.  A VA examiner in June 2008 provided a diagnosis of a mood disorder.  The examiner noted that the Veteran's most consistent diagnosis in the record has been major depression.  The Veteran did not report sufficient symptoms at the examination in June 2008 to warrant a diagnosis of bipolar disorder at that time.  Therefore, the examiner determined that a more generic mood disorder was appropriate to reflect the Veteran's depressive, symptoms, anxiety symptoms and limited bipolar/manic symptoms.  Thus, the medical evidence of record shows that the Veteran has a current diagnosis of a psychiatric disability to include major depressive disorder, bipolar disorder and mood disorder. 

The Veteran has reported that he first started having symptoms of depression or a psychiatric disorder during military service.  A review of the Veteran's service treatment records reveals that the Veteran was not diagnosed with or treated for depression or a bipolar disorder during active military service.  However, there is evidence that the Veteran was treated for a psychiatric illness during service.  In this regard, the Veteran sought treatment at an emergency room in July 1980.  He was diagnosed with dissociative reaction.  An undated mental status examination conducted in service revealed that the Veteran had a mildly depressed mood and that the Veteran had the ability to handle stress and anger until an event triggered an "alternate state of consciousness."  

With respect to the Veteran's statements that he was hospitalized at a VA treatment facility in Martinsburg, West Virginia in 1977 for four to six weeks, the Board finds that these statements are not credible as they are inconsistent with the Veteran's prior statements and evidence of record.  In this regard, the record does not contain any VA or military treatment records in 1977 that indicate the Veteran was treated for a psychiatric disorder or symptoms to include depression.  Specifically, the VA Medical Center in Martinsburg, Virginia determined that they have no record that the Veteran was treated at their facility to include between January 1977 and December 1977.  In addition, the Veteran indicated that he was treated for four weeks in July 1977 for manic depression.  However, the Veteran's service records reveal that the Veteran was relocated from Fort Meade, Maryland to Fort Campbell, Kentucky in July 1977.  Furthermore, the Veteran denied having at that time or having in the past depression or excessive worry in a February 1980 report of medical history.  

The Board also observes that the Veteran has asserted that he has a psychiatric disability related to witnessing the bombing of the Brinks Hotel in Saigon, Vietnam in December 1964.  He reported that at the time of the bombing he was staying at a hotel a block away.  The Veteran's service personnel record shows that the Veteran was assigned to the U.S. Military Assistance Command (MACV) in December 1964.  Service records reveal that the MACV #1 was located near the Brinks Hotel.  Thus, the alleged stressor event is conceded. 

With respect to the issue of whether the Veteran's current psychiatric disorders are related to active military service, the Board observes that the claims file contains two positive medical opinions.  In this regard, the VA examiner in December 2006 provided the opinion that the onset of the Veteran's bipolar disorder was during military service.  In a June 2007 addendum, the examiner explained that the onset of the bipolar disorder was presumed to occur during military service given the Veteran's verbal history of hospitalization for depression in 1977.  She explained that there was insufficient evidence to assess the likelihood that the Veteran's bipolar disorder is related to his diagnosis of dissociative reaction in July y1980, because the only mental health treatment record from 1980 was quite cursory and lacking in detail regarding the Veteran's background of symptoms.  The Board finds that this opinion is of low probative value as it was based on the Veteran's history of treatment for manic depression in 1977, which the Board has determined is not credible.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (held that reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran).  Nonetheless, the claims file also contains a positive medical opinion in February 2011.  After a thorough evaluation of the Veteran, a VA psychologist in February 2011 determined that the Veteran's symptoms of depression appear to be directly related to his experiences in the Army and in the Vietnam War in particular.  The psychologist appears to be referencing the Veteran's military stressor of being near the bombing of the Brinks Hotel and witnessing the devastation as this was the only documented Vietnam experience recorded by the psychologist.  Although it appears that the psychologist did not review the Veteran's claims file, he reviewed the Veteran's VA electronic medical file to include the VA examinations conducted in December 2006 and June 2008.  Furthermore, the psychologist related the Veteran's current symptoms of a major depressive disorder at least in part to the verified stressor of being near the bombing of the Brinks Hotel while stationed in Vietnam.  Based on the foregoing, the Board finds that the February 2011 medical opinion is probative as to the issue of the whether the Veteran's major depressive disorder is related to active military service. 

Based on the evidence discussed above, the Board finds that the evidence is at least in equipoise on whether the Veteran's current psychiatric disability of a major depressive disorder is related to the Veteran's active military service.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's major depressive disorder was incurred during active military service and entitlement to service connection for a major depressive disorder is warranted.


ORDER

The appeal is dismissed as to the issue of whether the reduction in the disability rating for service-connected low back strain with osteoarthritis and spondylosis from 40 percent to 20 percent, effective from November 1, 2010 to July 4, 2011, was proper.

New and material evidence having been received, the claim of entitlement to service connection for hepatitis is reopened, and the appeal is granted to that extent only.

Entitlement to service connection for a major depressive disorder is granted.


REMAND

With respect to the Veteran's service connection claim for hepatitis, he was not provided with a VA examination or opinion.  VA has a duty to provide a VA examination when the record lacks evidence to decide a claimant's claim and there is evidence of (1) a current disability or recurrent symptoms, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 U.S.C.A. § 3.159(c); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, a June 2006 note from a private physician reveals that the Veteran has a current diagnosis of chronic hepatitis B.  The Veteran's service treatment records show that the Veteran was diagnosed with hepatitis in February 1965.  Thus, the Board finds that an examination to determine whether any current hepatitis B or residuals thereof are related to the diagnosis of hepatitis in service or any risk factors in service is necessary prior to adjudicating this issue.

Regarding the Veteran's service connection claim for PTSD, the evidence of record prior to February 2012 indicated that the Veteran's psychiatric symptoms more closely represented a major depressive disorder instead of PTSD.  See VA examination reports dated in December 2006 and June 2008 and February 2011 VA Mental Health and PTSD Assessment.  Thereafter, a VA treatment record dated in February 2012 reflects that the Veteran has a diagnosis of PTSD.  In reviewing VA treatment records from September 1999 to November 2012 it is unclear of the basis for the diagnosis of PTSD to include whether it is considered related to the Veteran's in-service stressor of being near the bombing of the Brinks Hotel in Saigon, Vietnam in December 1964 and witnessing the resulting devastation.  In light of the foregoing, the Board finds that the Veteran should be provided with a VA examination to determine if his current diagnosis of PTSD is related to active military service (specifically the verified in-service stressor of being near the Brinks Hotel in Saigon, Vietnam December 1964 and witnessing the resulting devastation). 

The Board also concludes that any outstanding VA treatment records should be associated with the claims file.  Not only is this fulfilling the duty to assist, but all such records are constructively part of the record before the Board even when they are not actually contained in the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment for the period November 2012 to the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. After completing the foregoing and associating any outstanding records with the claims file, schedule a VA examination with an appropriate examiner to evaluate the Veteran's service connection claim for hepatitis or residuals thereof.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, identify whether the Veteran has hepatitis (to include hepatitis B) or any residuals thereof and to provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any current hepatitis or residuals thereof are related to active military service to include the in-service diagnosis of hepatitis or any in-service risk factors.  

The examiner must provide a clear explanation for all conclusions.  

3. After completing action paragraph (1) and associating any outstanding records with the claims file, schedule the Veteran with a VA psychiatric examination by a VA psychologist or psychiatrist to determine the identity and etiology of any psychiatric disorder that may be present to include PTSD.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for PTSD and other pertinent psychiatric disorders.  After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to provide an opinion on whether the Veteran has PTSD.  If the examiner determines that the Veteran does not have PTSD, he or she must address the February 2012 VA treatment record that documents a current diagnosis of PTSD and any other additional VA treatment records that may be associated with the record that reflects the diagnosis of PTSD.  If PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis.  The examiner should specifically determine whether the Veteran's PTSD is at least as likely as not (i.e., a 50 percent probability or greater) related to the verified stressor of being near the Brinks hotel when it was bombed in December 1964.  

In determining whether the Veteran has PTSD or any other psychiatric disorder that is related to service, the examiner is asked to review and discuss the lay statements from the Veteran in the claims file and during the examination and the medical evidence of record. 

The examiner should provide an explanation for all conclusions reached. 

4. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for hepatitis and PTSD, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


